Citation Nr: 0947904	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-30 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968 
and from December 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The competent evidence of record does not demonstrate visual 
impairment or loss of use of any extremity; the Veteran is 
not service-connected for ankylosis of either knee or of 
either hip, nor is such ankylosis demonstrated in the record.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met. 38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2004, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's claim of entitlement to an automobile allowance 
or adaptive equipment, as well as the legal criteria for 
entitlement to such a benefit.  The letter also informed him 
of his and VA's respective duties for obtaining evidence. 

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because there is a 
preponderance of the evidence against the claim for and no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the Board notes that the 
claims file contains the Veteran's available service 
treatment records and reports of VA and private post-service 
treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by these examiners were consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record and the statements of the 
appellant, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  In 
addition, consideration of the Veteran's current disability 
status was made in view of the Veteran's medical history.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the Veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes. 38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Analysis

The Veteran claims entitlement to an automobile and necessary 
adaptive equipment. He alternatively claims entitlement to 
adaptive equipment only.  

At the outset, it is noted that the Veteran has not claimed, 
and the evidence does not demonstrate, permanent impairment 
of vision in both eyes.  In fact, no visual disability is 
established in the record.  Similarly, there is no showing of 
permanent loss of use of one or both hands.  Here, the 
Veteran's specific contention, according to his statements 
and his testimony at a Board hearing is that he is entitled 
to automobile and adaptive equipment based on loss of use of 
his legs due to his service-connected Parkinson's disease and 
low back disability.    

In this case, the Veteran's contentions of loss of use of the 
legs are not supported by the medical evidence of record.  At 
his hearing in October 2009, the Veteran and his wife 
contended that the Veteran had difficulty ambulating without 
assistance and required a reclining seat to ride in an 
automobile; the Veteran reported that he used a walker and 
was about to get a wheelchair.  Upon VA examination in April 
2009, the Veteran reported that he had difficulty with 
prolonged walking, sitting, and standing due to his service-
connected Parkinson's disease and back disability, but denied 
incapacitation and weakness.  However, on evaluation, the 
Veteran was able to walk with a shuffle gait due to his 
Parkinson's disease, but he had no difficulty with balance or 
weight-bearing activities.  He used a rolling walker due to 
instability in his gait, but did not require a brace, cane, 
or corrective shoes.  His posture was normal and neurological 
evaluation was likewise normal, other than coordination; he 
had normal motor function and sensory function.  Likewise, 
cerebellar function was normal and the Veteran did not have 
any vision problems.  

The objective findings outlined above fail to demonstrate 
loss of use as contemplated under § 3.350(a)(2) with respect 
to either lower extremity.  
Moreover, no other evidence of record shows such loss of use.  
For example, although he presented at his most recent April 
2009 VA examination with a rolling walker, the examination 
report indicated that he walked, with the walker used for 
stability.  Moreover, he had full motor and sensory strength 
in the lower extremities at that time.  While it is clear 
that he has limitations on his ability to ambulate, the fact 
remains that he has some remaining function of his lower 
extremities and that he would not be equally well served by 
an amputation stump with prosthesis.  

Because the contended loss of use of the lower extremities 
has not been demonstrated, the application for automobile and 
adaptive equipment must be denied.  

The Board also observes that a Veteran who is not eligible 
for assistance under the foregoing criteria may nevertheless 
be entitled to adaptive equipment if he/she is entitled to VA 
compensation for ankylosis of one or both knees, or of one or 
both hips. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).  Nevertheless, in the present case this 
provision does not serve as a basis for a grant of benefits, 
because the Veteran is not service-connected for, or 
otherwise entitled to, VA compensation for ankylosis of one 
or both knees, or of one or both hips. 

Considering the foregoing, there is no basis for a grant of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  As there is a preponderance of the 
evidence against the claim, the benefit of the doubt rule is 
not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only, is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


